Citation Nr: 1128971	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to September 1970.  

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions dated in January 2006 and August 2006, which were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a September 2010 Supplemental Statement of the Case, the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's non-Hodgkin's lymphoma is causally or etiologically related to service.  

2.  The evidence is at least in relative equipoise on the question of whether the Veteran's right ear hearing loss is related to noise exposure during his period of active service. 

3.  The evidence is at least in relative equipoise on the question of whether the Veteran's tinnitus is related to noise exposure during his period of active service.


CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma may be presumed to have been incurred during active service.  38 U.S.C.A. §§ 1110, 1154, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Right ear hearing loss was incurred during service.  38 U.S.C.A. 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

3.  Tinnitus was incurred during service.  38 U.S.C.A. 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in this decision, the Board grants service connection for all of the disabilities at issue in this appeal and this represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

Service Connection for non-Hodgkin's lymphoma

The Veteran essentially contends that he has non-Hodgkin's lymphoma as a result of his active service.  Having reviewed the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted in this instance.  Thus, the appeal is granted.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  In order to establish service connection for the Veteran's non-Hodgkin's lymphoma, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service.  See 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Non-Hodgkin's lymphoma is one of the diseases associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  For non-Hodgkin's lymphoma, the presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).  A Veteran must simply set foot on the landmass of the Republic of Vietnam to be entitled to the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Turning to the facts in the instant case, the Veteran has been diagnosed with non-Hodgkin's lymphoma, which, as noted above, is a disease associated with herbicide exposure.  Specifically, a September 2002 VA treatment record shows that he was diagnosed with the claimed disorder one year prior.  The Veteran is therefore entitled to presumptive service connection of this disease if it is established that he was exposed to herbicides in Vietnam.

The most significant evidence against the Veteran's claim is that the RO has been unable, through official sources, to finding evidence that substantiates that the Veteran visited Vietnam during his military service or that he was exposed to herbicides.  However, the Board is of the opinion that the Veteran's service personnel record, as well as evidence and testimony presented by the Veteran creates a reasonable doubt as to whether the Veteran set foot in the Republic of Vietnam during the Vietnam Era.

During the April 2008 BVA hearing, the Veteran essentially testified that he visited Vietnam on two occasions.  He claims that he first visited Vietnam between April and June of 1969, and while on his way to Australia from Cubi Point in the Republic of the Philippines for a period of rest and recreation, he stopped at the Cam Ranh Bay and Tan Son Nhut air bases.  He explained that while originally authorized for approximately five days of rest and recreation, his time was extended for a longer period.  As to the second visit to Vietnam, he contends that he and a fellow service member J.S.B., Jr. flew into Tan Son Nhut on military business, and returned shortly after.  In support of these contentions, he submitted photostatic copies of currency from Vietnam and military payment certificates, and pictures of the types of airplanes he reportedly flew on during his trips to Vietnam.  

The Veteran's service personnel records confirm that he served in the U.S. Coast Guard and show that he was stationed at the Naval Air Station at Sangley Point, Republic of the Philippines from April 1968 to December 1969.  These records show that he received jungle environment survival training at the Naval Air Station located at Cubi Point, Republic of the Philippines.  While these records are negative for any reference to Vietnam, they do show that he was authorized leave for rest and recreation from June 3, 1969, to June 18, 1969, to travel to Sidney, Australia.  An additional document shows that this period of leave was extended and actually spanned from June 4, 1969, to June 21, 1969.  

In further support of his claim, the Veteran submitted a November 2006 letter from J.S.B., Jr.  J.S.B. essentially stated that he served in the Coast Guard at the same time as the Veteran and that the Veteran was given official leave orders and authorized to travel from Sangley Pt. to Sidney, Australia via Cam Ranh and Tan Son Nhut.  Reportedly during that time, J.S.B. served as a supervisor of the pay and logistic office for the Coast Guard at Sangley Point, which required that he maintain pay and travel records.  He also reportedly accompanied the Veteran on his second trip to Vietnam on a naval flight from the naval air station in the Philippines.  

As for the Veteran's contention that his non-Hodgkin's lymphoma is due to his service in the Republic of Vietnam, while the evidence does not conclusively demonstrate that the Veteran visited Vietnam, the Board finds the Veteran's testimony to be credible and supported by the evidence of record.  In this regard, his service personnel records confirm that he traveled from Sangley Point, the Republic of the Philippines to Sidney, Australia in June 1969 during an authorized period of leave.  While these records do not specifically indicate that this travel involved a brief visit to Vietnam, it is conceivable that the Veteran may have briefly landed in Vietnam en route to Australia.  Moreover, his account of setting foot in Vietnam during this trip is corroborated by J.S.B.'s November 2006 statement.  Here, the Board points out that J.S.B. reportedly maintained the travel records for the Coast Guard at Sangley Point, the Republic of the Philippine, and thus, likely had knowledge of the Veteran's travel plans from this location to Sidney, Australia.  Lastly, the Board notes that there is no evidence of record that contradicts the Veteran's account of visiting Vietnam or otherwise calls into question his credibility.  Given this, the Board must resolve all doubt in the Veteran's favor and conclude that he set foot in Vietnam during his military service.  

In sum, the evidence of record demonstrates that the Veteran has a diagnosis of non-Hodgkin's lymphoma.  Moreover, the evidence creates at least a reasonable double as to the question of whether the Veteran visited the Republic of Vietnam during the Vietnam Era, and is thus presumed to have been exposed to herbicides.  Resolving that reasonable doubt in the Veteran's favor, the Board concludes that the Veteran served in the Republic of Vietnam during the Vietnam Era, and is thus presumed to have been exposed to herbicides.  Accordingly, the Board finds that the evidence supports a grant of service connection for the Veteran' non-Hodgkin's lymphoma.  

Service Connection for Right Ear Hearing Loss and Tinnitus

Here, the Veteran claims that he currently has a hearing loss disorder in his right ear and tinnitus that are related to his military service.  More specifically, he claims that he experienced acoustic trauma while on active duty.  He essentially reports that his hearing disorders began in service and have continued thereafter.  

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the nervous system, such as hearing loss, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

As noted above, the Veteran's service personnel records confirm his service in the U.S. Coast Guard from May 1966 until September 1970.  His DD Form 214 shows that he received training as an aviation electrician.  These records are negative for any indication that the Veteran received any awards or decorations indicative of participation in combat.

The Veteran's service medical records were obtained and are negative for a report or diagnosis of a hearing disorder in the right ear or tinnitus during service.  On the August 1970 separation report of medical history, the Veteran denied ever having ear trouble.  The associated August 1970 separation report of medical examination shows that the clinical examination of the Veteran's ears was normal.  On the audiologic evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
0

In July 2006, the Veteran underwent a VA audiologic examination, at which time the Veteran reported experiencing hearing loss for three to four years and tinnitus since his active service.  He reported a history of service noise exposure from jet noise and reciprocating turbo aircraft engines.  He reported that although it was issued, he did not always wear ear protection.  Recreational noise exposure was reported to include the use of power tools and lawn equipment.  The audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
40

Following the examination, the Veteran was diagnosed with mild hearing loss in the right ear.  Additionally, the Veteran was found to have hearing loss in his left ear.  The examiner opined that the Veteran's hearing loss was as likely as not caused by service acoustic trauma for the left ear only, as left ear hearing loss was noted in the Veteran's service treatment records.  Although the Veteran reported having tinnitus since service, the examiner noted that the Veteran never reported having the disorder to VA or to outside providers.  She also noted that the Veteran underwent five years of constant chemotherapy and this could result in high frequency sensory neural hearing loss with concommitent tinnitus.  However, she could not quantify the hearing loss that may have been related to chemotherapy.

The Board notes that the Veteran was granted left ear hearing loss due to in-service acoustic trauma by way of an August 2006 rating decision.

Having reviewed the evidence of record, the Board finds that service connection is warranted for right ear hearing loss and tinnitus.  Initially, the Board notes that the medical evidence shows that the Veteran was diagnosed with hearing loss in the right ear, as defined in 38 C.F.R. § 3.385 in July 2006.  He was also found to have tinnitus at that time.  Thus it is clear that the Veteran is currently diagnosed with the claimed disorders.

The Veteran is indeed competent to testify as to the observable aspects of diminished hearing and the Board may accept his statements in this regard.  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since he filed his claim, his recitation of the symptoms produced by his right ear hearing loss and tinnitus, and how long the conditions have bothered him, has remained consistent.  The Board finds that his statements are credible, probative, and they add weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 56 (1996); also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F3d 1372 (Fed. 2007).

In this case, the Board finds that the Veteran's lay statements describing the onset and chronicity of his right ear hearing loss and tinnitus consistent with his reported in-service noise exposure.  In this regard, the Board highlights that the Veteran's service personnel records confirm his service as an aviation electrician.  Moreover, VA has conceded his service acoustic trauma, as he was awarded service connection for left ear hearing loss in August 2006 due to his in-service exposure to aircraft engines.  As such, his account as to exposure to acoustic trauma during his period of active service is found to be credible and supported by the later diagnoses rendered by VA.  Id.

Although the medical evidence is negative for an opinion relating the Veteran's right ear hearing loss and tinnitus to his active service, the Board finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's claims.  In this regard, the Board notes that the July 2006 examiner essentially concluded that the Veteran's right ear hearing loss and tinnitus were not related to service acoustic trauma, as neither disorder was noted or reported during his active service.  However, the examiner's reliance on the absence of diagnosed hearing loss and tinnitus in service runs counter to VA law and regulations which permit service connection for hearing loss even in those cases where hearing loss is not noted in service.  See Hensley v. Brown, 5 Vet. App. at 160 (observing that "[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.").  As a result, the examiner did not provide adequate opinions as to the etiology of the Veteran's claimed hearing disorders.  Thus, the July 2006 examiner's conclusions that the claimed disorders are not related to service acoustic trauma are not found to be extremely probative evidence as to whether the Veteran's hearing loss and tinnitus are related to service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for hearing loss and tinnitus is warranted.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims, but such would not materially assist the Board in this determination.  In this regard, the Board recognizes that the July 2006 examiner raised the possibly that the Veteran's hearing disorders may possibly be related to his chemotherapy treatment.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. app. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206- 07 (1994).  As such, the Board will exercise its discretion to find that the evidence is in relative equipoise and conclude that entitlement to service connection for right ear hearing loss and tinnitus is warranted.  Id.


ORDER

Service connection for non-Hodgkin's lymphoma is granted.

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


